[ex101x1x1.jpg]

     #901 – 2055 Yukon Street, Vancouver, British Columbia, V5Y 4B7 Vancouver *
Toronto * New York * Hong Kong

STATEMENT OF GENERAL TERMS & CONDITIONS

THIS AGREEMENT (the “Agreement”) is made as of the date of the last signature
appearing at the end of this Agreement (the “Effective Date”)

BETWEEN:

Buckingham Exploration Inc. (BUKX) a company incorporated in Nevada, having a
business address Suite 418- 831 Royal Gorge Blvd. Cañon City, CO 81212.

(hereinafter called “Client”)

OF THE FIRST PART

AND:

Qualico Capital Corp., a company incorporated in Nevada, having an office at
Suite 901 – 2055 Yukon Street, Vancouver, British Columbia, Canada V5Y 4B7

(hereinafter called “ Qualico Capital”)

OF THE SECOND PART

     For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the undersigned hereby agree to the following terms and
conditions:

1. Term.

The term of this agreement will be for a period of twelve (12) months commencing
on the Effective Date and ending on the anniversary of the Effective Date (the
“Term”).

- 1 –

Initialed: Qualico ____ / BUKX____

 

--------------------------------------------------------------------------------

[ex101x2x1.jpg]

2. Client Obligations.

Client shall provide Qualico Capital with reliable corporate information and
contacts regarding Client's business and capital stock in order to facilitate
Qualico Capital’s obligations hereunder.

Client shall provide information that is reasonably required by written request
of Qualico and that is permitted under all applicable statutes, regulations and
rules, including without limitation the Securities Act of 1933, the Exchange Act
of 1934, and the rules and regulations promulgated thereunder.

3. Liability

Client understands that Qualico Capital makes no warranty as to the results of
the public relations program.

Qualico Capital will not be responsible for any false claims or misleading
statements made by Client, provided that if Qualico Capital has reason to
believe that any claims or statements made by the Client are false or misleading
at any time during the Term, Qualico Capital shall refrain from disseminating
the information contained in such claims or statements, or if such information
has been disseminated, Qualico Capital shall make best efforts to retract or
correct such information.

4. Recommendations

Client understands that Qualico Capital is not a broker dealer or registered
investment advisor and is not acting in any way to make recommendations
concerning the purchase or sale of any security.

Client understands that Qualico Capital will make no offer to buy or sell
securities.

Qualico Capital will recommend that any visitor/member/contact/subscriber
considering investing in Client or trading in Clients stock on the FINRA Over
the Counter Bulletin Board, do so only after speaking with a stockbroker or
registered financial advisor.

- 2 –

Initialed: Qualico ____ / BUKX____

 

--------------------------------------------------------------------------------

5. Fees

As compensation for the public relations services the Client shall pay to
Qualico Capital: (i) in consideration of the first month of services to be
provided by Qualico Capital hereunder, $15,000, the receipt of which is hereby
acknowledged by Qualico Capital, and 250,000 restricted common shares of
Buckingham Exploration Inc., which shall be issued within ten (10) business days
following the Effective Date; and (ii).in respect of the balance of the services
to be provided by Qualico Capital hereunder, $85,000 USD payable within sixty
(60) business following the Effective Date via wire to the wire coordinates
listed in Schedule “A” hereto (collectively the “Compensation). The Compensation
is and shall be inclusive of the full cost of the services to be rendered by
Qualico Capital hereunder, including but not limited to the cost of executing
all market awareness efforts, vmail production and dissemination.

Qualico Capital will make full disclosure of payment from Client in accordance
with all applicable statutes, regulations and rules of any governing authority,
exchange or regulatory body.

The obligation of the Client to pay shares to Qualico Capital hereunder shall be
subject to Qualico Capital execution a subscription agreement in respect of such
shares in the form attached hereto as Schedule “B”.

6.      Services to be Performed.   6.1      During the term of this agreement,
for the purposes of raising investor awareness of the Client, Qualico Capital
will provide services including but not limited to:  

preparing a vmail and email report on the Client and disseminating it to persons
listed in the various databases of Qualico exclusive to overseas;

producing a profile page concerning client and displaying the information on the
various internet properties owned by Qualico Capital Inc.

writing updates about Client when newsworthy events occur and disseminating the
updates to the various persons listed in the databases and internet properties
of Qualico Capital and its affiliates overseas;

interviewing an executive of Client and placing the interview on Qualico Capital
internet properties;

handling part of the European media relations, shareholder and investor
communications for Client;

utilizing Qualico partner network to increase investor awareness of Client;

introducing Client to European and American financial contacts so as to arrange
Private Placement Financing

3

Initialed: Qualico ____ / BUKX__

--------------------------------------------------------------------------------

 

6.2      The services rendered by Qualico Capital in section 6.1 hereof shall be
performed in a professional manner and shall fully comply with all applicable
statutes, regulations and rules, including without limitation the United States
Securities Act of 1933, the Exchange Act of 1934, and the rules and regulations
promulgated thereunder.     Without limiting the generality of the foregoing, in
carrying out the aforementioned services, Qualico Capital shall:     (i) not
disseminate any press release, vmail, or email report until it has been approved
for dissemination by the Client;     (ii) only send out information to investors
and/or the general public that has been approved by the Client;     (iii) only
send out information by way of electronic mail to individuals who have
subscribed to an “opt-in” mailing list;     (iv) not send out mass or “spam”
emails or faxes regarding the Client;     (v) not disclose any information about
the Client, its subsidiaries, its business, and/or its subsidiaries to anyone
prior to the information being released to the general public, unless
specifically given permission to make the specific disclosure by the Client;    
(vi) exercise only such powers and perform such duties in relation to the
business of the Client as may from time to time be vested in or assigned to it
in writing by the Client and comply with all reasonable directions from time to
time given to it by the Client in connection with the provision of the services;
    (vii) not hold itself out as being able to commit the Client, or hold itself
out as an agent, employee or officer of the Client; and     (viii) not employ
any person in any capacity, or contract for the purchase or rental of any
service, article or material, nor make any commitment, agreement or obligation
whereby the Client shall be required to pay any monies or other consideration
without the Client's prior consent in each instance.   6.3      Any report
prepared by Qualico Capital in respect of Client in accordance with section 6.1.
(a) hereof must be approved by Client before it is disseminated to the public.  

 

4

Initialed: Qualico ____ / BUKX__

--------------------------------------------------------------------------------

[ex101x5x1.jpg]

7. Hold Harmless

Qualico Capital shall indemnify and hold Client, its directors, officers,
shareholders, employees, contractors, representatives and their respective
heirs, successors and assigns harmless from and against any and all claims,
losses, damages, costs, fees, charges, disbursements, judgments, fines,
penalties, expenses and liabilities of any kind (including outside legal
expenses and any amount paid paid to settle any actions or to satisfy any
judgements) arising out of or in connection with the services done or to be
performed by Qualico Capital hereunder or in connection with or arising out of
any act or omission of Qualico Capital in contravention of this Agreement.

Client shall indemnify and hold Qualico Capital, its directors, officers,
shareholders, employees, contractors, representatives and their respective
heirs, successors and assigns harmless from and against any and all claims,
losses, damages, costs, fees, charges, disbursements, judgments, fines,
penalties, expenses and liabilities of any kind (including outside legal
expenses and any amount paid paid to settle any actions or to satisfy any
judgements) arising out of or in connection of any act or omission of the Client
in contravention of this Agreement.

8. Amendment.

This Agreement may not be amended or modified except in writing signed by both
parties.

9. Notices. In this Agreement:

a) any notice or communication required or permitted to be given under the
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post in Canada or the United States, to the address or facsimile
transmission number of each party set out below.

- 5 –

Initialed: Qualico ____ / BUKX____

 

--------------------------------------------------------------------------------

[ex101x6x1.jpg]

i) if to the Qualico Capital:

Qualico c/o Javan King. Qualico Capital Inc.,
Suite 901 2055 Yukon Street
Vancouver, BC
Canada, V5Y4B7

Attention: Peter Lindhout  >  Fax No.  >   

ii) if to Client:

Buckingham Exploration Inc
Suite 418- 831 Royal Gorge Blvd.
Cañon City
CO 81212

Fax No. (719) 275-6863

Attention: C. Robin Relph

or to such other address or facsimile transmission number as a party may
designate in the manner set out above;

- 6 –

Initialed: Qualico ____ / BUKX____

 

 

--------------------------------------------------------------------------------

b) notice or communication will be considered to have been received: (i) if
delivered by hand during business hours on a business day, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business on the next business day; (ii) if sent
by facsimile transmission during business hours on a business day, upon the
sender receiving confirmation of the transmission, and if not transmitted during
business hours, upon the commencement of business on the next business day; and
(iii) if mailed by prepaid registered post in Canada or the United States, upon
the fifth business day following posting; except that, in the case of a
disruption or an impending or threatened disruption in postal services every
notice or communication will be delivered by hand or sent by facsimile
transmission.

10.Governing Law.

This Agreement will be governed by and construed in accordance with laws of the
Province of British Columbia law and the federal laws of Canada applicable
therein. The parties hereby attorn to the non-exclusive jurisdiction of the
federal and provincial courts located in the City of Vancouver, British
Columbia, in respect of all matters arising from this Agreement.

Robin Relph
Buckingham Exploration Inc.

/s/ C. Robin Relph
C. Robin Relph, CEO

On this 5th day of May, 2008

Peter Lindhout,
Qualico Capital Corp.

/s/ Peter Lindhout
Peter Lindhout, Managing Partner

On this 5th day of April, 2008

7

Initialed: Qualico ____ / BUKX__

--------------------------------------------------------------------------------

[ex101x8x1.jpg]

Schedule “A”

Wire Coordinates

The following is the complete instructions with the swift code for Qualico
Capital Corp.

Account Holder: Qualico Capital Corp.

US Bank
280 H Street
Blaine, Wash.
98230 USA

Swift Code: USBKUS44IMT
Routing Number: 125000105
Account Number: 153557255749

The Following is the Complete DTC Instructions for:

Merriman Curhan Ford & Co. DTC #: 0443

Account Name: Qualico Capital Corp. Account Number: NB - 3008431

Please send confirmation of sent wire to:

Fax: 604.488.0135 or E-mail: lindhout@qualicocapital.com

- 8 –

Initialed: Qualico ____ / BUKX____

 

--------------------------------------------------------------------------------

Schedule “B”
Subscription Agreement

Buckingham Exploration Inc.
Suite 418- 831 Royal Gorge Blvd.
Cañon City, CO 81212

Private Placement Subscription Agreement
for Non U.S. Residents

Name of Purchaser  Qualico Capital Corp.  (the “Purchaser”)  Address  #901 –
2055 Yukon Street    City  Vancouver      Province  British Columbia    Country 
Canada      Postal Code  V5Y 4B7      Telephone        Date        Payment
Method  For Services    Number of Shares Purchased    250,000  For Services     
(the “Shares”)  Subscription Price  Signature of Purchaser


 

The securities have not been registered under the Securities Act of 1933 and may
not be offered or sold in the United States or to U.S. persons (other than
distributors) unless the securities are registered under the Act, or an
exemption from the registration requirements of the Act is available. Hedging
transactions involving these securities may not be conducted unless in
compliance with the Act.

The foregoing Subscription is accepted for and on behalf of Buckingham
Exploration Inc.:

By: __________________________________Date:______________________________
       Robin Relph, President

-9-

--------------------------------------------------------------------------------

[ex101x10x1.jpg]

1.0      Purchase and Sale of Shares   1.1      The Purchaser subscribes for and
agrees to receive from Buckingham Exploration Inc., a Nevada corporation (the
"Company"), the common shares in the capital stock of the Company to be recorded
in the name of the Purchaser at the address set out above (the shares shall be
referred to hereinafter as the “Securities”).

2.0 Representations, Warranties and Acknowledgements of the Purchaser

The Purchaser acknowledges, represents and warrants as of the date of this
Agreement that:

2.1      The Purchaser is a Consultant of the Company.   2.2      The Securities
purchased hereby are not qualified for resale in the United States of America.
The Purchaser agrees to resell such securities only in accordance with the
provisions of Regulation S of the United States Securities Act of 1933, as
amended (the “US Securities Act”) pursuant to registration under the US
Securities Act, or pursuant to an available exemption from registration, and
agrees not to engage in hedging transactions with regard to such securities
unless in compliance with the US Securities Act.



2.3      The Purchaser certifies that:     (a)      the Purchaser is not a US
person and is not acquiring the securities for the account or benefit of any US
person; or     (b)      the Purchaser is a US person who purchased securities in
a transaction that did not require registration under the US Securities Act.  
3.0      Warranties of the Company


The Company warrants that the Securities, when issued, will be fully paid and
non-assessable Securities of the Company and will be issued free and clear of
all liens, charges and encumbrances of any kind whatsoever, subject only to the
re-sale restrictions under applicable securities laws.

 

4.0      Registration and Restriction of the Securities   4.1      No
registration. The Purchaser acknowledges and understands that the Shares have
not been registered under the US Securities Act or any other securities laws,
are not qualified for resale in the U.S., and that the Shares must be held
indefinitely unless subsequently registered under the US Securities Act or an
exemption from such registration is available.  

 

- 10 –

Initialed: Qualico ____ / BUKX____

 

--------------------------------------------------------------------------------

 

4.2 Restrictions on Transfer. The Company shall refuse to register any transfer
of the Securities not made in accordance with the provisions of Regulation S of
the US Securities Act pursuant to registration under the US Securities Act, or
pursuant to an available exemption from registration.

4.3 Legend. The Purchaser also acknowledges and understands that the
certificates representing the Securities will be stamped with the following
legend (or substantially equivalent language) restricting transfer in the
following manner:

“The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the “Act”), pursuant to
registration under the Act or pursuant to an available exemption from
registration. In addition, hedging transactions involving such securities may
not be conducted unless in compliance with the Act.”

The Purchaser hereby consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Securities in order to
implement the restrictions on transfer set forth and described hereinabove.

4.4 Disposition under Rule 144. The Purchaser also acknowledges and understands
that:

(a) the Shares are restricted securities within the meaning of Rule 144 of the
US Securities Act; (b)      the exemption from registration under Rule 144 will
not be available in any event for at least six months from the date of purchase
and payment of the Shares by the Purchaser, and even then will not be available
unless (i) a public trading market then exists for the common stock of the
Issuer, (ii) adequate information concerning the Company is then available to
the public and (iii) other provisions of Rule 144 are complied with; and

5.0 Closing

The Company will confirm whether or not the Agreement is acceptable, whereupon
the Company will deliver to the Purchaser a signed copy of this Agreement, and
shall deliver within a reasonable time certificates representing the Securities,
registered in the name of the Purchaser.

6.0 Withdrawal of Subscription

The Purchaser has a two day cancellation right and can cancel this Agreement by
sending notice to the Company by midnight on the second business day after the
Purchaser signs this Agreement.

-11-

--------------------------------------------------------------------------------

[ex101x12x1.jpg]

7.0 Miscellaneous

7.1 Except as expressly provided in this Agreement, this Agreement contains the
entire agreement between the parties with respect to the Securities and there
are no other terms, conditions, representations or warranties whether expressed,
implied, or written by statute, by common law, by the Company, by the Purchaser
or by anyone else.

7.2 The parties to this Agreement may amend this Agreement only in writing and
with the consent of each of the parties hereto.

7.3 This Agreement shall enure to the benefit of and shall be binding upon the
parties to this Agreement and their respective successors and permitted assigns.

- 12 –

Initialed: Qualico ____ / BUKX____

--------------------------------------------------------------------------------